Citation Nr: 0940879	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  08-25 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has, at worst, level II hearing in the right 
ear, and level II hearing in the left ear.

2.  It has not been shown that he has lost time from work, 
been hospitalized, or otherwise lost income secondary to the 
hearing loss.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.85, Tables VI, VIa, VII, Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, a letters dated December 2007 and May 2008 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claims for an 
increased rating, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence would be obtained by VA.  The December 2007 and May 
2008 letters also notified the Veteran that he could send VA 
information that pertained to his claim and provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of the December 2007 and May 2008 letters, and 
an opportunity for the Veteran to respond, the July 2008 SOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal. Pertinent 
medical evidence associated with the claims file in 
connection with this matter consists of VA medical records 
and a VA examination.  Also of record and considered in 
connection with the appeal are written statements provided by 
the Veteran and by his representative, on his behalf.  The 
Board also notes that no further RO action on the claims on 
appeal is warranted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
claims remaining on appeal, at this juncture.  See Mayfield, 
20 Vet. App. at 543. 


Analysis

By a rating decision dated January 2008, the RO granted 
service connection for bilateral hearing loss and assigned a 
noncompensable rating, effective November 28, 2007.  The 
Veteran appealed, asserting his disability warrants a higher 
rating.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where the appellant 
has expressed dissatisfaction with the assignment of an 
initial rating following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometric tests.  The horizontal lines in Table 
VI (in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone eudiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be deprived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after eudiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the Veteran is not entitled to 
an initial compensable rating for bilateral hearing loss.

The Veteran submitted VA treatment records dated July 2000 to 
November 2007 that reflected a diagnosis of hearing loss, as 
well as indicated that the Veteran used hearing aids.  

In January 2008, the Veteran was afforded a VA audiological 
examination.  Evaluation of the right ear revealed puretone 
thresholds, in decibels, of 50, 55, 60, and 60 at 1000, 2000, 
3000, and 4000 Hertz, respectively, with a puretone threshold 
four frequency average of 56 decibels.  Audiometric 
evaluation of the left ear revealed puretone thresholds of 
45, 55, 60, and 55 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 54 decibels.  Speech recognition was 88 percent in 
the right ear and 86 percent in the left ear.  Tympanometry 
was consistent with normal middle ear compliance and slightly 
negative (but normal) pressure in both ears.  The examiner 
provided a diagnosis of moderate to moderately severe hearing 
loss in the right ear and mild to moderately severe hearing 
loss in the left ear.  

Under Table VI, the Veteran's puretone threshold average of 
56 decibels and speech recognition of 88 percent indicates 
that his hearing acuity was Level II in the right ear.  The 
Veteran's puretone threshold average of 54 decibels and 
speech recognition of 86 percent indicates that his hearing 
acuity was Level II in the left ear.   

Under Table VII, Level II in the right ear and Level II in 
the left ear allows for a noncompensable evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran's audiological testing does not reveal any 
exceptional pattern of hearing in either ear.  

While the Board acknowledges the Veteran's complaints of 
hearing loss, the Veteran has not met the criteria for a 
compensable rating at any time since the grant of service 
connection.  As preponderance of the evidence is against a 
higher rating, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b).

Review of the record does not reveal that the Veteran has 
missed significant time from work due to the pathology, nor 
is there evidence of lost income due to the pathology.  Thus, 
there is no basis to conclude that there is "marked" 
interference with employment.  Moreover, there is no evidence 
of repeated hospitalization or other pathology which makes 
application of the regular schedular provisions impractical.  
As such, it does not appear that an extraschedular rating is 
warranted.  38 C.F.R. § 3.321.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


